The plaintiff in error was convicted in the county court of Lincoln county on a charge of fraudulent conveyance of real property, as defined by section 2177, Comp. St. 1921, and was sentenced to pay a fine of $500.
The judgment was rendered on May 16, 1925. The appeal was lodged in this court on July 10, 1925. No briefs have been filed in support of the appeal, and no appearance for oral argument was made at the time the case was submitted.
Where an appeal is prosecuted to this court, and no *Page 307 
brief is filed, and no appearance for oral argument made, this court will examine the record for jurisdictional or fundamental errors, and will read the evidence to ascertain if it reasonably supports the judgment. We have examined the record, and no jurisdictional or fundamental error is apparent; the evidence sustains the judgment.
The case is affirmed.